PER CURIAM.
Defendant filed a motion for directed verdict at the close of plaintiff’s case in this personal injury action. The court sustained the motion and made a docket entry to that effect. The record reflects the entry of no judgment for defendant consistent with the *407bare docket entry ruling the motion. Such recital does not constitute a final judgment nor an otherwise appealable order. § 512.-020, RSMo 1978; Herndon v. Ford, 470 S.W.2d 168 (Mo.App.1971). The prematurity of this appeal goes to appellate jurisdiction which this court has a duty to ascertain sua sponte. City of Sikeston v. Missouri Utilities Co., 526 S.W.2d 401 (Mo.App.1975).
The appeal is dismissed.